Supreme Court}
September Term A. D. 1825
Territory of Michigan Wayne County— towit.
Francis Labadie complains of Gabriel Richard, Louis Bufait, Charles Rivard and Antoine Dequindre residents in the County of Wayne in the Territory of Michigan summoned by the Sheriff &c, in a plea that they render to the said Francis Labadie, the sum of Two-Thousand, Three Hundred and Three Dollars and Twenty five cents, lawful money of the United States of America, which they owe to and unjustly detain from him. For that whereas, the said Gabriel Richard, Louis Bufait, Charles Rivard, and Antoine Dequindre, heretofore, towit, on the twelfth day of October, in the year of our Lord, one thousand Eight Hundred and Twenty Four, *463at Detroit, in said County, in the Territory aforesaid, by their certain writing obligatory, sealed with their seals, and now shewn to the Court here, the date whereof, is the day & year aforesaid, acknowledged themselves to be held & firmly bound jointly & severally, unto the said Francis Labadie, in the said sum of Two Thousand, Three Hundred and Three Dollars and Twenty five cents, above demanded, to be paid to the said Francis Labadie, when they the said Gabriel Richard, Louis Bufait, Charles Rivard and Antoine Dequindre, or either of them, should be thereunto afterwards requested, which said writing obligatory was and is subject to a certain condition thereunder written, whereby after reciting to the effect following, towit, that the condition of said writing obligatory was such, that if the above bounden Gabriel Richard, who was then in the custody of Austin E. Wing, then Sheriff of the County of Wayne aforesaid, by virtue of a writ of capias ad satisfaciendum, to the Sheriff of the County of Wayne aforesaid directed, issued out of the Supreme Court of the Territory aforesaid, at the suit of the said Francis Labadie, on the Twenty first day of September, in the year one thousand, Eight Hundred and Twenty Four, to satisfy the said Francis Labadie, the sum of Eleven Hundred & Sixteen Dollars damages, and thirty five Dollars, and sixty two and a half cents Costs, as was therein mentioned; Now, if the said Gabriel Richard should remain atrae and faithful prisoner, and should not at any time, or in anywise escape, or go without the limits of the Prison in and for the County of Wayne aforesaid, as the same were then fixed and established by statute, until discharged by due course of Law, the said writing obligatory was to be Void and null, otherwise to remain in full force and virtue.— Nevertheless, the said Francis Labadie in fact saith, that after making the said writing obligatory, towit, on the first day of March, in the Year of our Lord, one thousand, Eight hundred and Twenty five, at Detroit, in the County of Wayne aforesaid, the said Gabriel Richard, did not remain a true and faithful prisoner of the prison, in and for the County of Wayne aforesaid, as the said prison, and the limits thereof, were fixed and established by statute, nor without making in anywise, any escape therefrom, but then and there did go out of, and beyond said prison, and the bounds thereof, and then and there from said prison established and fixed as aforesaid, did make an escape, contrary to the form and effect of the said writing obligatory, and the said Condition thereof, whereby, an action hath accrued to the said Francis Labadie, to demand and have, of & from the said Gabriel Richard, Louis Bufait, Charles Rivard, and Antoine Dequindre, or either of them, the said sum of Two thousand, three hundred and three Dollars, and Twenty five Cents, above demanded.
Yet the said Gabriel Richard, Louis Bufait, Charles Rivard & Antoine Dequindre nor either of them, tho’ often requested so to do, have not as yet paid the said sum nor any part of said sum of Two thousand,-three hundred & three dollars, and twenty five cents, but to pay said sum, or any part thereof, have hitherto wholly neglected, and refused, and still neglect & refuse so to do, towit, at Detroit, in the County of Wayne and Territory aforesaid; To the damage of the said Francis Labadie of Three thousand Dollars, as said in his writ, tested the fifth day of September, one thousand Eight hundred and Twenty five, wherefore he brings suit, and puts in his stead & place as his attornies,
Larned & Torrey, and
Benj: F. H. Witherwxll